Citation Nr: 0013838	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-12 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board notes that the veteran's appeal originally included 
the issue of service connection for a right knee disorder.  
In a March 1999 rating decision, the RO resolved that issue 
in the veteran's favor.  Therefore, the issue is not 
currently before the Board.  

The Board also notes that work product in the claims folder 
shows that the veteran failed to report for a personal 
hearing scheduled in July 1998.  There is no indication that 
the veteran requested that the hearing be rescheduled and 
there is no request for a hearing before a member of the 
Board.  


REMAND

The veteran seeks service connection for PTSD and claims that 
there is new and material evidence to reopen the claim and 
grant the award.  In June 1999, after the RO transferred the 
case to the Board, the Board received a June 1999 statement 
from the Seattle Vet Center and a June 1999 statement from a 
private physician concerning the veteran's treatment for 
PTSD.

Generally, any pertinent evidence submitted by the veteran 
and accepted by the Board after the RO has certified the 
appeal to the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
the right is waived by the veteran or his duly appointed 
representative, either in writing or entered orally into the 
record during a hearing on appeal.  38 C.F.R. § 20.1304(c) 
(1999).  

In this case, there was no waiver of RO consideration of the 
evidence received by the Board.  In addition, the veteran has 
no representative who may be contacted to secure a waiver.  
Therefore, the case must be remanded to the RO for 
consideration of the newly received evidence.    

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate the issue of 
whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for 
PTSD, to include review the evidence 
dated in June 1999.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


